UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21681 Guggenheim Enhanced Equity Income Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code: (630) 505-3700 Date of fiscal year end:December 31 Date of reporting period:December 31, 2011 Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”) is as follows: www.guggenheimfunds.com/gpm your course to the LATEST, most up-to-date INFORMATION about the Guggenheim Enhanced Equity Income Fund The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/gpm, you will find: • Daily, weekly and monthly data on share prices, distributions and more • Portfolio overviews and performance analyses • Announcements, press releases and special notices • Fund and adviser contact information Guggenheim Partners Asset Management, LLC and Guggenheim Funds Investment Advisors, LLC are continually updating and expanding shareholder information services on the Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more way we are working to keep you better informed about your investment in the Fund. 2 l Annual Report l December 31, 2011 GPM l Guggenheim Enhanced Equity Income Fund Dear Shareholder | We thank you for your investment in the Guggenheim Enhanced Equity Income Fund (the “Fund”).This report covers the Fund’s performance for the fiscal year ended December 31, 2011. The Fund’s primary investment objective is to seek a high level of current income and gains with a secondary objective of long-term capital appreciation. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the 12 months ended December 31, 2011, the Fund provided a total return based on market price of -2.42% and a total return based on NAV of 6.78%.As of December 31, 2011, the Fund’s last closing market price of $8.16 per share represented a discount of 11.97% to its NAV of $9.27 per share. Past performance does not guarantee future results.The market price of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV. The Fund paid quarterly distributions of $0.24 per common share in March, June, September and December of 2011.The most recent dividend represents an annualized distribution rate of 11.76% based on the Fund’s last closing market price of $8.16 as of December 31, 2011. Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Adviser”) serves as the investment adviser to the Fund. Guggenheim Partners Asset Management, LLC (“GPAM” or the “Sub-Adviser”) serves as the Fund’s investment sub-adviser and is responsible for the management of the Fund’s portfolio of investments. Each of the Adviser and the Sub-Adviser is an affiliate of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm with more than $125 billion in assets under management and supervision. GPAM seeks to achieve the Fund’s investment objective by obtaining broadly diversified exposure to the equity markets, currently through a portfolio of exchange-traded funds, and utilizing a covered call strategy which follows GPAM’s proprietary dynamic rules-based methodology to seek to utilize efficiencies from the tax characteristics of the Fund’s portfolio.The Fund seeks to earn income and gains through underlying equity security performance, dividends paid on securities owned by the Fund, and cash premiums received from selling (writing) covered call options. As part of GPAM’s strategy, the Fund utilizes financial leverage.The goal of the use of financial leverage is to enhance shareholder value, consistent with the Fund’s investment objective, and provide superior risk-adjusted returns.The Fund’s use of financial leverage is intended to be flexible in nature and is monitored and adjusted, as appropriate, on an ongoing basis by GFIA and GPAM.The Fund may utilize financial leverage up to the limits imposed by the Investment Company Act of 1940, as amended. Under current market conditions, the Fund intends to utilize financial leverage in an amount not to exceed 30% of the Fund’s total assets (including the proceeds of such financial leverage) at the time utilized.The Fund employs financial leverage through a line of credit with a major European bank.As of December 31, 2011, the amount of leverage was approximately 19% of the Fund’s total assets. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 24 of this report.When shares trade at a discount to NAV, the DRIP takes advantage of the discount Annual Report l December 31, 2011 | 3 GPM l Guggenheim Enhanced Equity Income Fund l Dear Shareholder continued by reinvesting the quarterly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an IRS limitation that the purchase price cannot be more than 5% below the market price per share.The DRIP provides a cost-effective means to accumulate additional shares and enjoy the potential benefits of compounding returns over time. To learn more about the Fund’s performance and investment strategy, we encourage you to read the Questions & Answers section of the report, which begins on page 5. We appreciate your investment and look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www.guggenheimfunds.com/gpm. Sincerely, Kevin M. Robinson Chief Executive Officer and Chief Legal Officer
